Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL ACTION in response to the applicant’s election dated 7/23/2021.

Applicant’s election without traverse of Group I-claims 1-7 in the reply filed on 7/23/2021 is acknowledged.

The status of the claims is as follows:
	Claims 8-15 have been withdrawn from consideration; and
	Claims 1-7 and 16-17 (claims 16-17 newly added) are herein addressed in detail below.

The applicant’s information disclosure statement dated 3/11/2020 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-6 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the applicant recites “a first slit”.  This implies that there is a second slit yet the applicant only claims a single slit in claim 1.  Clarification is requested.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaoki (2016/0059678 A1).
Tamaoki (2016/0059678 A1) discloses a vehicle comprising a vehicle body component (12) defining a cavity (i.e., a car door), a reinforcing patch (16) disposed within and attached to the vehicle body component (see figures 1 and 2) wherein the reinforcing patch (16) includes a substrate (one side, paragraph [0034] provides a cloth) and reinforcing body (opposite side) (see figure below),

    PNG
    media_image1.png
    269
    613
    media_image1.png
    Greyscale

Tamaoki (2016/0059678 A1) further discloses first and second tabs (see figure below)  and the slit(s) are between the tabs (see figure below) and partially filed by the substrate (see figure above) [Claim 1];
Wherein the reinforcing body includes a plurality of first and second slits (see figure below) to cooperate to form the tabs (positioned between the slits) [Claim 2];
Wherein the first slits extend towards a rear end and lower edge and the second slits are angled and extend towards a front end and lower end (the slits have an “angle”, i.e., 0 or 90 degrees) and front, rear, and lower are relative terms since the direction(s) are not defined) [Claim 3] and the tabs are diamond shape (see figure below, as diamonds come in many shapes) [Claim 4]. (With respect to claims 16 and 17, it appears that the applicant is relying on a method step to further limit the invention but method steps in an apparatus claim(s) carries little to no patentable weight.  Furthermore, the heating up an element will expand the element and cooling an element will contract an element)

    PNG
    media_image2.png
    212
    524
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoki (2016/0059678 A1) in view of Madaus et al. (2018/0111351 A1).
All of the elements of the instant invention are discussed in detail except providing the substrate to be made of epoxy and the reinforcing body is a cloth fiberglass.
Madaus et al. (2018/0111351 A1) discloses a multi-layer patch having one layer formed of an epoxy and an adjacent layer formed of cloth fiberglass.
It would have been obvious before the effective filing date of the claimed invention to provide the different layers of Tamaoki (2016/0059678 A1) to be formed of an epoxy and cloth fiberglass respectively as taught by Madaus et al. (2018/0111351 A1) since both epoxy and cloth fiberglass are well known materials that provide rigidity .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JERRY E REDMAN/           Primary Examiner, Art Unit 3634